Title: Petition of Henny Day, with Jefferson’s Order, 8 October 1804
From: Day, Henny
To: Jefferson, Thomas


               
                  
                     To The President of the United States
                  
                  
                     on or before 8 Oct. 1804
                  
               
               The Petition of Henny Day humbly Shewith That your Petitioner was Convicted at July Term 1804 of keeping a disorderly House and fined five dollars and directed to be imprisoned thirty days and until the fine & fees should be paid. Your Petitioner represents that she has been kept constantly in prison from the date of the Sentence, & still is in prison being utterly unable to pay the fine & fees, and that she has no way of paying them. She therefore respectfully prays that you will be pleased to remit the same and direct her to be discharged and as in duty bound will pray
               
                  October 8th 1804
                  The undersigned Judges of the Circuit Court of the district of Columbia, believing that the Petitioner is unable to Pay her fine and that the imprisonment she has undergone has been of sufficient duration for the punishment of her offence, do respectfully recommend a Compliance with her Petition
               
               
                  
                     W Kilty
                  
                  
                     W. Cranch.
                  
               
               
                  [Order by TJ:]
                  Oct. 14. 04.
                  Let a pardon issue
               
               
                  
                     Th: Jefferson
                  
               
            